Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "a tamper-proof device” and “first and second software containers” which were already previously recited in claim 5. It is unclear whether applicant is referring to the same device and containers.
Claim 9 is rejected because it depends on claim that is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0246611 A1 to LI et al. in view of CA 2 829 620 A to SINGH et al.
Regarding Claim 1, Li discloses A method for managing a tamper-proof device(Fig. 2, para 0039 -- secure element 108 including bootstrap ESIMs 210, SE OS 206; para 0037 -- eUICC can be HSM (software container)), 
said tamper-proof device being included in a host device comprising a baseband unit including an activator agent (Fig. 2, para 0039 -- host device 102 (mobile device) including baseband 110 which includes selection agent 220; also see para 0042 for details of selection agent), 
said first software container being designed to emulate an eUICC and being in a deactivated state (Fig. 2, para 0039 -- activating bootstrap eSIMs 208 210 (i.e. others are deactivated); see also para 0006 -- one bootstrap eSIM is activated at a time), 
the activator agent retrieves both a location data broadcasted by a telecom network without authenticating to the Telecom network and said set of rules [from the second software container] (para 0044 -- selection agent 220 selects bootstrap eSIM based on camping information which can be information regarding networks available at current location),
the activator agent checks if activation of the first software container is authorized by one of said rules for the location data (para 0047 -- rules for location data from server (stored on mobile device) are used to check which eSIM should be activated), 
and the activator agent requests activation of the first software container only in case of successful checking by executing a script, said script comprising the following ordered commands (para 0030 -- selects a bootstrap eSIM): 
Although Li does not specifically disclose the second software container comprises a set of rules, the Examiner takes Official Notice that including a set of rules in a software container and a script being precomputed with static keys are notoriously well known in the art. Therefore at the time of the invention, it would have been obvious for one of ordinary skill in the art to include these features as they allows rules to be stored separately and securely in order for the rules to not be tampered with and allow a script to be used in performance sensitive situations.
Although Li does not disclose - selecting an admin security domain located in the tamper-proof devic
In particular, Singh discloses - selecting an admin security domain located in the tamper-proof devic(para 0027 -- interaction with secure element can be managed/disabled baseband feature; para 0032 -- embedded secure element (eSE) in mobile device; para 0033 -- security domains maintain life cycle state for each applet (i.e. active, locked, etc.) and serve as an endpoint to establish connection with secure server, which is responsible for provisioning (i.e. activating); see also para 0035, 0036).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Li to include the limitations disclosed by Singh, because such limitations provide security and authentication to mobile devices and allow only authorized users or devices to access such information on the mobile device. Such limitations allow the set of rules provided by the administrator to be securely stored on the mobile device while preventing unauthorized activation/use of the eSIMs.
Claim 5 is rejected for the same reasons as claim 1. Li discloses A baseband unit for managing a tamper-proof device comprising first and second software containers, said baseband unit and tamper-proof device being included in a host device (see Fig 2).
Regarding Claims 2 and 6, Li and Singh disclose the method according to claim 1. Li further discloses wherein the location data comprise at least one of the following group: country identifier and network identifier (para 0024).  
Regarding Claims 3 and 7, Li and Singh disclose the method according to claim 1. Although neither specifically discloses wherein said first software container comprises one or more Telecom profiles compatible with GSMA SGP .22 RSP Technical Specification standard and said second software container comprises a security domain compatible with GlobalPlatform Card Specification standard, the Examiner takes Official Notice that these limitations are well known in the art and commonly used.
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Li and Singh to include the GSMA standard because such standards were notoriously well known in the art and commonly used by those of ordinary skill in applications requiring secure domains, particularly in wireless communications.
Regarding Claim 4,  Li and Singh disclose the method according to claim 1. Li further discloses wherein the tamper-proof device is an embedded secure element, an integrated secure element, a secure enclave, a smart card or a Machine-To-Machine device (para 0003, 0036).  
Regarding Claim 8, Li discloses A telecom device (Fig. 2, para 0023, 0024) embedding a baseband unit according to claim 5 and a tamper-proof device comprising first and second software containers, said first software container being designed to emulate an eUICC (para 0037 -- eUICC can be HSM (software container)), and the second software container comprising a set of rules is well known in the art as the examiner explained above.  
Regarding Claim 9, Li and Singh disclose The telecom device according to claim 8. Li further discloses wherein the tamper-proof device is an embedded secure element, an integrated secure element, a secure enclave, a smart card or a Machine-To-Machine device (para 0003, 0036).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888. The examiner can normally be reached 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA NAVAR/Primary Examiner, Art Unit 2643